Exhibit 10.12
ASSIGNMENT AND ASSUMPTION AGREEMENT
(Amended and Restated Refined Product Pipelines and Terminals Agreement)
     This Assignment and Assumption Agreement (the “Agreement”) is effective as
of 12:01 a.m., Eastern time, on January 1, 2011 (the “Effective Time”) by and
between Navajo Refining Company, L.L.C., a Delaware limited liability company
(“Navajo”), Holly Refining & Marketing-Woods Cross, a Delaware corporation
(“Woods Cross” and together with Navajo, “Assignors”), and Holly Refining &
Marketing Company LLC, a Delaware limited liability company (“Assignee”).
Assignors and Assignee are referred to herein collectively as the “Parties”.
RECITALS
     Assignors desire to assign to Assignee and Assignee desires to assume that
certain First Amended and Restated Refined Product Pipelines and Terminals
Agreement, dated December 1, 2009, to be effective as of February 1, 2009, by
and among Navajo, Woods Cross, Holly Energy Partners-Operating, L.P., HEP
Pipeline Assets, Limited Parntership, HEP Pipline, L.L.C., HEP Refining Assets,
L.P., HEP Refining, L.L.C., HEP Mountain Home, L.L.C., and HEP Woods Cross,
L.L.C. (the “Pipelines and Terminals Agreement”). Capitalized terms used herein
but not otherwise defined herein shall have the meanings given to them in the
Pipelines and Terminals Agreement.
     NOW THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Assignor and Assignee hereby agree
as follows:
ASSIGNMENT
     1. Assignment. Each Assignor hereby assigns all of its right, title and
interest in and to the Pipelines and Terminals Agreement to Assignee.
     2. Assumption. Assignee hereby assumes and agrees to be solely responsible
for the payment, performance and discharge when due of all liabilities and
obligations of each Assignor arising pursuant to the Pipelines and Terminals
Agreement.
     3. Guaranty by Holly. Holly Corporation (“Holly”) hereby acknowledges and
agrees that for purposes of Section 13 of the Pipelines and Terminals Agreement,
Holly’s obligations to guarantee the “Holly Payment Obligations” of Assignors
will continue after the date hereof and following the date hereof, such term
shall apply to and include the obligations assigned hereunder to and assumed
hereunder by Assignee.
     4. Further Assurances. Each Party covenants and agrees that, subsequent to
the execution and delivery of this Agreement and without any additional
consideration, each Party will execute and deliver any further legal instruments
and perform any acts that are or may
Assignment and Assumption Agreement — Page 1

 



--------------------------------------------------------------------------------



 



become necessary to effectuate the purposes of this Agreement.
     5. Binding Effect. This Agreement is binding upon and shall inure to the
benefit of the Parties and their respective successors and assigns.
     6. Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Delaware, without reference to the
principles of conflicts of laws or any other principle that could result in the
application of the laws of any other jurisdiction.
     7. Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original but all of which
together will constitute one and the same instrument.
     8. Captions. The captions section numbers in this Agreement are for
convenience only and shall not be considered a part of or affect the
construction or interpretation of any provision of this Agreement.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
SIGNATURE PAGE FOLLOWS]
Assignment and Assumption Agreement — Page 2

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed
by their duly authorized representatives as of the date set forth above.

                  ASSIGNORS:    
 
                NAVAJO REFINING COMPANY, L.L.C.    
 
           
 
  By:   /s/ Gary B. Fuller
 
        Name: Gary B. Fuller         Title: Sr. VP, Refinery Operations    
 
                HOLLY REFINING & MARKETING
COMPANY-WOODS CROSS    
 
           
 
  By:   /s/ Gary B. Fuller
 
        Name: Gary B. Fuller         Title: Sr. VP, Refinery Operations    
 
                ASSIGNEE:    
 
                HOLLY REFINING & MARKETING COMPANY LLC    
 
           
 
  By:   /s/ Bruce R. Shaw
 
        Name: Bruce R. Shaw         Title: Sr. VP & CFO    

[Signature Page to Assignment and Assumption Agreement]

 



--------------------------------------------------------------------------------



 



          ACKNOWLEDGED AND AGREED     FOR PURPOSES OF Section 3:    
 
        HOLLY CORPORATION    
 
       
By:
  /s/ David L. Lamp
 
    Name: David L. Lamp     Title: President    

[Signature Page to Assignment and Assumption Agreement]

 